Citation Nr: 1223900	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-28 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine with herniated discs (back disability).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1998 to July 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Roanoke, Virginia RO.  

In addition to the paper claims file, the Veteran also has an electronic claims file contained in Virtual VA.  The Board has reviewed this electronic file and notes that the documents contained therein are cumulative of the records already associated with his paper claims file.  


FINDING OF FACT

During the timeframe on appeal, the Veteran's back disability has been manifested by limitation of motion, without ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during any relevant 12 month period.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine with herniated discs have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his initial rating claim until March 2006, after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in April 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

In determining the degree of limitation of motion for the Veteran's musculoskeletal disability, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for rating scars were revised, effective October 23, 2008.  The revised criteria apply to claims filed on or after October 23, 2008, and in cases in which a claimant requests a review under the revised criteria.  They do not apply in this case because the Veteran's claim was filed prior to October 23, 2008, and he has not requested that his claim be reviewed under the revised criteria. 

Under the criteria for rating skin disabilities, scars, other than on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of background, the Veteran was awarded service connection for a back disability in a September 2004 rating decision and he was assigned a 10 percent rating, effective July 2004.  The Veteran appealed the rating assigned, and in a September 2006 rating decision this rating was increased to 40 percent, effective July 2004.  The Veteran continued his appeal and was awarded temporary 100 percent ratings for post-surgery convalescence between October 21, 2005, to February 1, 2006, and May 3, 2006, to September 1, 2006.  

Of note, the Veteran was awarded separate ratings for neuropathy of the lower extremities in an April 2012 rating decision.  The Veteran had filed a separate claim for neurological manifestations of his low back disability in March 2006.  The Veteran has not expressed disagreement with the 10 percent ratings assigned for each lower extremity, nor does the evidence show that his symptoms are more than mild in nature pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Thus, the Board will only address whether the Veteran is entitled to an increased rating for his back disability.  

The Veteran can be awarded a higher 50 percent rating for his back disability if the evidence shows that he has ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during a continuous 12-month period of the claim.

Prior to service separation, in June 2004, the Veteran was afforded a VA General Medical Examination.  He was noted to have a history of degenerative disc disease of the lumbar spine with chronic pain.  Physical examination revealed thoracolumbar forward flexion to 90 degrees, extension to 15 degrees, and right and left lateral flexion to 25 degrees each.  The examiner noted that the Veteran's ranges of motion in the thoracolumbar spine did not change following three repetitions.  Straight leg testing was normal, bilaterally.  

The Veteran was most recently afforded a VA spine examination in April 2012, during which he was diagnosed as having degenerative disc disease of the lumbosacral spine.  He reported constant low back pain with radicular symptoms in both lower extremities.  He described his pain as dull, aching, tingling, and assessed it as being a 3-4 out of 10, with 10 being the most severe pain.  He endorsed pain flares that occur about once weekly, and the pain is sharp, severe, and 8 out of 10.  During periods of flare-ups, the Veteran stated that he is unable to participate in activities with his children, going up and down stairs, or drive.  

Range of motion testing revealed forward flexion to 90 degrees, with pain beginning at 70 degrees; extension to 30 degrees, with pain at 20 degrees; right and left lateral flexion to 30 degrees, with pain at 30 degrees; and right and left lateral rotation to 30 degrees with pain at 30 degrees.  The Veteran was able to complete three repetitions of range of motion testing, and he had full range of motion.  The examiner found no evidence that the Veteran had additional limitation in range of motion following repetitive use.  The examiner indicated that the Veteran had limitation of range of motion in the back due to pain on movement.  

Testing for pain/muscle spasm and muscle strength was all within normal limits.  There was no evidence of localized pain/tenderness to palpation in the joints and soft tissue.  The Veteran did not have guarding or muscle spasms of the back, nor did he have any muscle atrophy.  Deep tendon reflexes were normal, and he had normal sensation in the lower extremities.  He had positive straight leg testing, bilaterally.  The examiner indicated that the Veteran had IVDS of the thoracolumbar spine, but he had not had any incapacitating episodes within the last 12 months.  The Veteran denied use of an assistive device.  

The examiner noted the Veteran had a linear surgical scar over the mid-lumbar spine, measuring 4 cm x 0.2 cm, but indicated that it was not painful, unstable, or covering greater than 39 square centimeters.  X-rays of the spine revealed arthritis, but no evidence of vertebral fracture.  The examiner indicated that the Veteran's service-connected back disability did impact his ability to work inasmuch as he has difficulty sitting through meetings and/or conference calls.  Otherwise, he is currently employed as a contractor for the government and works at home in a sedentary position.  

A review of the post-service VA outpatient and private treatment records shows complaints of back pain, and treatment for the same.  The Veteran underwent L4-5 microdiscectomies in October 2005 and May 2006.  His degenerative joint disease of the lumbar spine is noted in these records, but there has been no relevant range of motion testing noted in the treatment records, nor have any of the records shown ankylosis of the thoracolumbar spine.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his degenerative joint disease of the lumbar spine with herniated discs.  During the period on appeal, the Veteran has repeatedly been found to have useful motion of the thoracolumbar spine.  There is no evidence showing that the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine to warrant a 50 percent rating.  Simply put, the Veteran's symptoms to do meet the rating criteria of the higher, 50 percent rating, under the general rating criteria for disabilities of the spine.  

Throughout the period of appeal, the Board finds no documented incapacitating episodes to warrant ratings for IVDS, nor has the Veteran contended otherwise.  

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, the 2012 VA examiner found additional limitation in range of motion of the back following repetitive testing due to pain on movement.  Painful motion was noted in his range of motion testing which showed a 20 degree decrease in forward flexion.  Even factoring in that additional limitation of motion, the Veteran is still not shown to have unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes to award a higher rating.  

The Board has also considered whether to assign the Veteran a separate rating for scars resulting from his post-service back surgeries.  The evidence of record does not show scars that are deep, cause limitation of motion, are in excess of 39 square centimeters, are associated with underlying soft tissue damage, are unstable, or are painful upon examination.  Thus, a separate rating under Diagnostic Codes 7801-7805 for scars is not warranted.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, and his reports to VA treating personnel and VA examiners.  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded. 

In sum, based on the evidence and analysis above the Board has found the criteria for evaluation of the service-connected back disability in excess of 40 percent are not met.  Accordingly, the claim must be denied. 

The evidence in this case preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Consideration has been given to granting higher staged ratings; however, for the reasons discussed above, the Board has determined that at no time during the period in question has the disability warranted more than the assigned rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Also, the Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his back disability on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal. 

ORDER

A rating in excess of 40 percent for degenerative joint disease of the lumbar spine with herniated discs is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


